Citation Nr: 1715463	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual un-employability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A video conference hearing was held in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the electronic claims folder. 

In January 2015 the Board remanded the claim.  Additional pertinent evidence was added to the record after the most recent supplemental statement of the case was issued in July 2015; however, the Veteran's representative explicitly waived initial review of the evidence by the Agency of Original Jurisdiction in March 2017.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran filed a claim for entitlement to TDIU in June 2015 which was denied by the RO in a ratings decision issued in October 2015, the Veteran did not appeal this denial.  In February 2017 the Veteran filed a new claim for entitlement to TDIU.  As consideration of TDIU is part and parcel with the issues for higher evaluations, the Board finds that the issue of TDIU is on appeal.

FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by pain and a limited range of motion with dorsiflexion ranging from one or two to 10 degrees and plantar flexion ranging from one or two to 25 degrees.

2.  Isolated VA treatment records note ankylosis in the right ankle (see VA orthopedic surgery note dated June 2012 and VA prosthetics lab record dated February 2014). However, there is no current evidence of ankylosis.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating 30 percent, but not higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Code 5262 (2016).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record includes VA and private medical treatment records pursuant to the Board's January 2015 remand.  The Veteran was provided multiple VA examinations for his ankle, including ortho and vascular specific examinations, pursuant to the Board's remand.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran seeks entitlement to a higher evaluation for a right ankle disability.  Historically, the Veteran's right ankle has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  The Veteran's in-service injury resulted in the surgical implementation of a screw extending from the medial malleolus to the mid-portion of the distal tibia.  Diagnostic Codes 5270 and 5271, with regard to the ankle, contemplate a disability of limited range of motion of the ankle and do not contemplate involvement of the tibia or fibula.  As the Veteran's disability includes surgical repair requiring insertion of a screw into the malleolus to the mid-portion of the distal tibia, the Board finds that Diagnostic Code 5262 is the appropriate code.  

Under Code 5262 a 30 percent rating is assigned when there is malunion of the tibia and fibular with marked ankle disability.  The maximum assignable rating under that code is 40 percent, for nonunion of the tibia and fibula with loose motion, requiring a brace.

In February 2009 the Veteran filed an increased rating claim, stating that his service-connected right ankle disability had become worse.  In the April 2009 rating action on appeal, the RO increased the rating for the right ankle disability from 10 to 20 percent disabling, effective the date of the increased rating claim.  

The record includes multiple lay statements by the Veteran in support of his increased rating claim.  These statements consistently describe the severe pain experienced in the right ankle, that this pain has gotten worse since 2009, and the extent to which the right ankle disability affects his ability to walk and stand.  The Veteran is competent to report the extent of his physical abilities while experiencing right ankle pain, thus his lay statements are competent evidence of his right ankle pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

The Board previously remanded the claim, in part, because the Veteran had referred to possible circulatory problems in his foot and ankle.  Additional treatment records and examinations were obtained but they do not demonstrate circulatory problems.  

Extensive medical treatment records are associated with the Veteran's claims file dated from his increased rating claim to as recently as March 2017.  These medical records are from VA, the Social Security Administration (SSA), and private treatment providers.  The records associated with the Veteran's right ankle disability consistently characterize the ankle with a diagnosis of severe traumatic arthritis and a severely limited range of motion.  Furthermore, the Veteran's treatment records document the Veteran's evolution in need of devices for ambulatory assistance, such as the Veteran's transition from using a cane to requiring both a cane and weight-bearing brace to requiring the combined use of a cane, brace, and walker device.

The Veteran was afforded several VA examinations regarding his right ankle disability over the course of the appeal.  The range of motion of the Veteran's right ankle in these examinations has varied but has never exceeded 25 degrees for plantar flexion and 10 degrees for dorsiflexion.  At times the range of motion in both of these tests has not exceeded one or two degrees and has thus been marked as zero degrees so as to round to the nearest fifth.  The most recent VA examination indicates that range of motion was to 20 degrees for plantar flexion and to 10 degrees for dorsiflexion in the right ankle.  

Entitlement to an evaluation of 30 percent disabling for a right ankle disability is warranted.  The Veteran's right ankle disability manifests with severe pain and severe limitation to range of motion.  Plantar flexion is, at best, limited to 25 degrees and dorsiflexion is, at best, limited to 10 degrees.  As stated above the range can be as low as one to two degrees for both plantar and dorsiflexion as a result of the pain associated with the ankle.  This severe limitation of the range of motion in the Veteran's right ankle qualifies the disability as a marked ankle disability.  Given the nature of the initial disability which included impairment of the tibia and fibula, the Board finds that the marked ankle disability warrants assignment of a 30 percent rating under Diagnostic Code 5262.  .

Entitlement to an evaluation in excess of 30 percent disabling for a right ankle disability is not warranted.  As stated above, under Code 5262 the maximum rating that can be assigned is 40 percent disabling.  At no point during the period on appeal has the Veteran alleged, or the evidence demonstrated, that there was nonunion of the tibia and fibula, with loose motion, requiring a brace.  While the Board acknowledges that the Veteran requires a brace for his right ankle disability, the purpose of this brace is to aid in weight-bearing on the ankle and not due to nonunion of the tibia and fibula.  Furthermore, the surgical implementation of a screw into the Veteran's right malleolus prevented any nonunion from occurring. 

Thus, after considering the evidence of record, the Board finds that the Veteran is entitled to a rating of 30 percent disabling, but no higher, for his right ankle disability.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) .

The issue of entitlement to TDIU has been raised by the record, per Rice, 22 Vet. App. at 447, and in a specific claim.  The Veteran is currently receiving compensation for an unspecified depressive disorder, evaluated as 50 percent from November 16, 2015; status post open reduction right femur fracture with scars, 40 percent from January 31, 2012; bilateral pes planus, 30 percent from November 16, 2015; the right ankle disability on appeal, now evaluated as 30 percent from February 11, 2009; and residual of closed reduction of right radius and ulna, evaluated as noncompensable from May 16, 1986.  His combined rating is 60 percent from January 31, 2012 and 90 percent from November 16, 2015.  The Veteran currently meets the schedular TDIU requirements from November 2015. 

The Veteran's competent lay statements, including testimony before the undersigned, indicate that the Veteran's work history has involved manual labor and housekeeping duties requiring walking, standing, lifting, and bending his legs.  Furthermore, the Veteran has consistently stated that he is unable to accomplish these tasks with regularity and that his devices intended to assist in his movement do not adequately allow him to accomplish these tasks.

The Veteran's VA examination history indicates a diminishing capacity to work.  Notably, a VA Vocational Rehabilitation Counselor report from November 2011 indicates that the Veteran has a serious employment handicap, namely his right ankle disability.  At the time the Veteran was requesting assistance to retrain into a sedentary occupation.  It was noted that his work history included manual labor employment in addition to his then current housekeeping employment at the Biloxi VAMC.  Combined with the Veteran's limited higher education, identified as "little beyond high school," the Veteran's work history and right ankle disability were determined to prevent him from maintaining suitable employment.  The functional impact of the right ankle disability on the Veteran's ability to work is most recently noted, in an October 2016 VA examination,  to limit the Veteran's ability to stand or walk for a prolonged period.  According to the Veteran's application for entitlement to a TDIU he has last worked full-time in May 2015 and became too disabled to work in December 2016.

SSA rendered a decision that found the Veteran to be disabled and unable to work in November 2015.  Amongst the evidence provided by SSA are findings that show that the Veteran is unable to stand or walk (with normal breaks) for more than two hours total and that he is unable to sit (with normal breaks) for more than 4 hours total.  This evidence led to the determination by SSA that the Veteran was not able to obtain gainful employment at a frequency of 20 to 40 hours per week.

Based upon the evidence, the Veteran's service-connected disabilities render him unemployable.  Since his retirement, predominantly due to his service-connected right ankle disability, the evidence of record reveals that he would not be able to obtain and maintain substantial gainful employment.  As such, entitlement to award of a TDIU is granted.

IV.  Other Considerations

The discussion above reflects that the symptoms of the Veteran's right ankle disability (pain and limited range of motion) are contemplated by the applicable rating criteria.  He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned scheduler ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extrascheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the right ankle disability on appeal gives rise to a referral for extrascheduler consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating of 30 percent disabling for right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


